Exhibit 10.6

SECOND AMENDMENT TO

LICENSE AGREEMENT

This SECOND AMENDMENT TO LICENSE AGREEMENT (“Second Amendment”) is entered into
as of May 18, 2015, by and between ORAGENICS, INC., a Florida corporation
located at 4902 Eisenhower Blvd., Ste. 125, Tampa, FL 33634 (“Oragenics”), and
THE TEXAS A&M UNIVERSITY SYSTEM, an agency of the State of Texas, with principal
offices in College Station, Texas (“System”), herein collectively referred to as
the Parties.

RECITALS:

WHEREAS, the Parties entered into the license agreement on December 20, 2011, as
subsequently amended on July 11, 2012 (“License Agreement”); and

WHEREAS, Oragenics has shown good faith in attempts to meet all obligations set
forth in the License Agreement, however, implementation of a necessary model
system has required unforeseen, additional time in developing a Product; and

WHEREAS, the Parties desire to amend the License Agreement to reflect the new
timeline for achievement of the milestone related to the enrollment of the first
patient in a Phase I clinical trial of a Product.

NOW, THEREFORE, IN CONSIDERATION of the agreements contained in this Second
Amendment, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

  1. DELETE the table in paragraph 5.01 in its entirety, and REPLACE it with the
following new table:

 

Milestone

  

Due Date for First
Occurrence

   Milestone
Achievement
Payment  

Enrollment of the first patient in a Phase I clinical trial of a Product

   June 1, 2016    $ 50,000   

Successful completion of a Phase II clinical trial of a Product, where
“successful completion” means enrollment of the first patient in a Phase III
clinical trial of a Product

   June 1, 2019    $ 100,000   

Successful completion of a Phase III clinical trial of a Product, where
“successful completion” means receipt of an approved New Drug Application (NDA)
from the FDA or foreign equivalent for a Product

   June 1, 2022    $ 150,000   

First sale of a Product

   June 1, 2025    $ 400,000   

 

  2. Delete paragraph 10.01 in its entirety, and REPLACE it with the following
new paragraph 10.01:

 

  10.01 Notices. Payments, notices, or other communications required by this
Agreement will be sufficiently made or given if mailed by certified First Class
United States mail, postage pre-paid, or by commercial carrier (e.g., FedEx,
UPS, etc.) when the carrier maintains receipt or record of delivery, addressed
to the address stated below, or to the last address specified in writing by the
intended recipient.

 

If to SYSTEM:       Associate Vice Chancellor for Commercialization    Texas A&M
System Technology Commercialization    800 Raymond Stotzer Pkwy. Ste. 2020



--------------------------------------------------------------------------------

   Mail Stop 3369 TAMU    College Station, Texas, USA          77845    Phone:
(979) 847-8682    FAX: (979) 845-1402 If to ORAGENICS:    CEO Oragenics, Inc.   
4902 Eisenhower Blvd., Ste. 125,    Tampa, FL 33634    Phone: (813) 286-7900   
Facsimile: (813) 286-7904

 

  3. Except as amended hereinabove, all other terms and conditions of the
License Agreement remain unchanged and in full force and effect.

 

  4. This Second Amendment may be executed by the Parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
by all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by the Parties. The Parties hereto agree that
facsimile and electronically transmitted portable document format (pdf)
signatures shall be deemed originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this SECOND AMENDMENT on the date
first indicated above.

 

ORAGENICS, INC. By:  

/s/ Michael Sullivan

Name:  

Michael Sullivan

 

Interim Principal Executive Officer and

Chief Financial Officer

THE TEXAS A&M UNIVERSITY SYSTEM By:  

/s/ Brett Cornwell

Name:  

Brett Cornwell

  Associate Vice Chancellor for Commercialization